428 F.2d 826
FILTROL CORPORATION, Plaintiff and Appellee,v.The SLICK CORPORATION et al., Appellants.
No. 25405.
United States Court of Appeals, Ninth Circuit.
August 4, 1970.

Appeal from the United States District Court for the Central District of California; Albert Lee Stephens, Jr., Judge.
Everett B. Clary (argued), of O'Melveny & Myers, Los Angeles, Cal., for appellant.
Moses Lasky (argued), of Brobeck, Phleger & Harrison, San Francisco, Cal., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and POWELL, District Judge.
PER CURIAM:


1
The decision of the district court granting a temporary injunction is affirmed. The provisions seem reasonable as intermediate relief.


2
We do not reach the question of whether the provisions of the temporary injunction would be appropriate if there ultimately is found to be a violation of the Clayton Act.